                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ZORRI N. RUSH                                                                      PLAINTIFF

 V.                                                       CAUSE NO. 3:19-CV-97-CWR-LRA

 UNIVERSITY OF MISSISSIPPI MEDICAL                                               DEFENDANTS
 CENTER, et al.

                                             ORDER

       Before the Court is Defendants Richard C. Reid, MD and University of Mississippi

Medical Center’s Motion to Stay Proceedings Additional Filings by Plaintiff Until Adjudication

of Pending Dispositive Motions [33] and Joint Motion for Protective Order [36]. Defendants

move this Court to stay any additional filings until the Court rules on pending dispositive

motions and to relieve them of responsibility to respond to Plaintiff Zorri N. Rush’s Amendment

to Add Claims of Violations of the Patient Protection and Affordable Care Act [35]. Rush does

not oppose the motion. See Docket No. 38.

       Having considered the parties’ briefings and being otherwise fully advised in the

premises, the Court concludes that the defendants’ motions should be granted. These proceedings

are stayed pending this Court’s ruling on the dispositive motions. No further filings will be

permitted by either party until this Court has ruled on the pending motions.

       SO ORDERED, this the 30th day of December, 2019.


                                                     s/ Carlton W. Reeves
                                                     UNITED STATES DISTRICT JUDGE
